Filed 1/15/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                      STATE OF NORTH DAKOTA


                                   2019 ND 4


Christopher Tyler Schwab,                                 Petitioner and Appellant

      v.

State of North Dakota,                                   Respondent and Appellee


                                  No. 20180230


      Appeal from the District Court of Ransom County, Southeast Judicial District,
the Honorable Jay A. Schmitz, Judge.

      AFFIRMED.

      Per Curiam.

      Kiara C. Kraus-Parr, Grand Forks, ND, for petitioner and appellant.

       Fallon M. Kelly, Assistant State’s Attorney, Lisbon, ND, for respondent and
appellee.
                                   Schwab v. State
                                    No. 20180230


       Per Curiam.
[¶1]   Chris Schwab was found guilty at a jury trial of accomplice to gross sexual
imposition and contributing to the delinquency of a minor. In April 2017, Schwab
filed an application for post-conviction relief alleging ineffective assistance of
counsel. After a hearing, during which Schwab and the attorneys in question testified,
the district court denied the application.
[¶2]   On appeal, Schwab argues the district court should have granted his application
for post-conviction relief because his counsel was deficient in several respects: (1)
his trial counsel was ineffective due to lack of communication and diligence; (2) he
was unable to assist in his defense, in particular, his attorneys did not allow him to
review discovery materials or to provide any input at trial; and (3) he was denied his
constitutional right to testify in his own defense. “If it is easier to dispose of an
ineffective assistance of counsel claim on the ground of lack of sufficient prejudice,
that course should be followed.” Roth v. State, 2007 ND 112, ¶ 9, 735 N.W.2d 882.
Schwab has not shown sufficient prejudice, and we summarily affirm the district
court’s order under N.D.R.App.P. 35.1(a)(7).
[¶3]   Gerald W. VandeWalle, C.J.
       Jon J. Jensen
       Lisa Fair McEvers
       Daniel J. Crothers
       Carol Ronning Kapsner, S.J.

[¶4] The Honorable Carol Ronning Kapsner, S.J., sitting in place of Tufte, J.,
disqualified.




                                             1